Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 6th of July 2015 in this matter pursuant to G.S. 7A-30, and the motions to dismiss the appeal for lack of substantial constitutional question filed by the Defendants (Lt. Max Creason and Schatzman, Mullen, Brannon, and Harper), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal are
"Allowed by order of the Court in conference, this the 28th of January 2016."
ERVIN, J. recused.
Upon consideration of the petition filed on the 6th of July 2015 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2016."
ERVIN, J. recused.